Hill, P. J.
(dissenting). I am unable to see the force of Hartigan v. Casualty Co. of America (supra) or Jones v. Blun (145 N. Y. 333). Each of those cases involves two partnerships of which there were common members, in part. I believe the language in Matter of Peck (206 N. Y. 55), Kavanaugh v. McIntyre (210 id. 175) and Caplan v. Caplan (268 id. 445, 455) indicates that the entities are the copartners, each uniting with another or other entities in a common business. I favor reversal.
Decision affirmed, with costs to respondent